     Case 5:20-cv-01056-PA-SHK Document 26 Filed 06/04/20 Page 1 of 10 Page ID #:847




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
        SECURITIES AND EXCHANGE                 Case No. 5:20-cv-01056-PA-SHK
11      COMMISSION,
                                                PRELIMINARY INJUNCTION
12                  Plaintiff,
13
              vs.
14
        PAUL HORTON SMITH, SR.;
15      NORTHSTAR COMMUNICATIONS,
        LLC; PLANNING SERVICES, INC.;
16      AND EGATE, LLC,
17                  Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 5:20-cv-01056-PA-SHK Document 26 Filed 06/04/20 Page 2 of 10 Page ID #:848




 1          This matter came before the Court on its Temporary Restraining Order and
 2    Order to Show Cause Why a Preliminary Injunction Should Not Be Granted (“OSC”)
 3    (Dkt. No. 14), issued on May 20, 2020, upon the Application of Plaintiff Securities
 4    and Exchange Commission (“SEC”) for a Temporary Restraining Order and Orders
 5    (1) Freezing Assets; (2) Requiring Accountings; (3) Prohibiting the Destruction of
 6    Documents; (4) Granting Expedited Discovery; (5) Appointing a Temporary
 7    Receiver; and (6) to Show Cause Re Preliminary Injunction and Appointment of a
 8    Permanent Receiver (the “TRO Application”).
 9          The Court, having considered the SEC’s Complaint, the TRO Application, the
10    supporting Memorandum of Points and Authorities, the supporting declarations and
11    exhibits, and the other evidence and argument presented to the Court, finds that:
12          A.     This Court has jurisdiction over the parties to, and the subject matter of,
13                 this action.
14          B.     The SEC has made a sufficient and proper showing in support of the
15                 relief granted herein, as required by Section 20(b) of the Securities Act
16                 of 1933 (“Securities Act”) (15 U.S.C. s 77t(b)), Section 21(d) of the
17                 Securities Exchange Act of 1934 (“Exchange Act”) (15 U.S.C. §
18                 78u(b)), and Section 209(d) of the Investment Advisers Act of 1940
19                 (“Advisers Act”) (15 U.S.C. §§ 80b-9(d)), by evidence establishing a
20                 prima facie case and reasonable likelihood that Paul H. Smith, Sr.
21                 (“Smith”); Northstar Communications, LLC (“Northstar”); Planning
22                 Services, Inc. (“Planning Services”); and eGate, LLC (“eGate”) engaged
23                 in, are engaging in, are about to engage in, and will continue to engage
24                 in unless restrained transactions, acts, practices and courses of business
25                 that constitute violations of Section 17(a) of the Securities Act, 15
26                 U.S.C. § 77q(a); Section 10(b) of the Securities Exchange Act, 15
27                 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5; and
28                 Section 206(1) and (2) of the Advisers Act, 15 U.S.C. §§ 80b-6(1) &

                                                 1
     Case 5:20-cv-01056-PA-SHK Document 26 Filed 06/04/20 Page 3 of 10 Page ID #:849




 1                    80b-6(2).
 2          C.        Good cause exists to believe that, unless restrained and enjoined by
 3                    order of this Court, Defendants Smith, Northstar, Planning Services, and
 4                    eGate will dissipate, conceal, or transfer assets which could be the
 5                    subject to an order directing disgorgement or the payment of civil money
 6                    penalties in this action. It is appropriate for the Court to issue this
 7                    Preliminary Injunction to preserve and protect existing assets, and
 8                    prevent the dissipation of assets.
 9          D.        Good cause exists to extend the temporary receivership of Krista Freitag
10                    by one week. The SEC’s request for a permanent receiver is denied
11                    without prejudice.
12          E.        Good cause exists to believe that an accounting of assets is necessary.
13          F.        Good cause exists to enjoin the destruction or alteration of documents
14                    relevant to this action.
15                                                   I.
16          IT IS HEREBY ORDERED that a Preliminary Injunction should issue and the
17    asset freeze should continue.
18                                                   II.
19          IT IS FURTHER ORDERED that Defendants Smith, Northstar, Planning
20    Services, and eGate and their officers, agents, servants, employees, attorneys,
21    subsidiaries and affiliates, and those persons in active concert or participation with
22    any of them, who receive actual notice of this Order, by personal service or
23    otherwise, and each of them, be and hereby are preliminarily enjoined from, directly
24    or indirectly, in the offer or sale of any securities, by the use of any means or
25    instruments of transportation or communication in interstate commerce or by the use
26    of the mails:
27          A.        employing any device, scheme or artifice to defraud;
28          B.        obtaining money or property by means of any untrue statement of a

                                                     2
     Case 5:20-cv-01056-PA-SHK Document 26 Filed 06/04/20 Page 4 of 10 Page ID #:850




 1                 material fact or any omission to state a material fact necessary in order to
 2                 make the statements made, in light of the circumstances under which
 3                 they were made, not misleading; or
 4          C.     engaging in any transaction, practice, or course of business which
 5                 operates or would operate as a fraud or deceit upon the purchaser;
 6    in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
 7          IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil
 8    Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
 9    actual notice of this Preliminary Injunction by personal service or otherwise: (a)
10    Defendants’ officers, agents, servants, employees, and attorneys; and (b) other
11    persons in active concert or participation with any of the Defendants or with anyone
12    described in (a).
13                                              III.
14          IT IS FURTHER ORDERED that Defendants Smith, Northstar, Planning
15    Services, and eGate, and their officers, agents, servants, employees, attorneys,
16    subsidiaries and affiliates, and those persons in active concert or participation with
17    any of them, who receive actual notice of this Preliminary Injunction, by personal
18    service or otherwise, and each of them, be and hereby are preliminarily enjoined
19    from, directly or indirectly, in connection with the purchase or sale of any security,
20    by the use of any means or instrumentality of interstate commerce, or of the mails, or
21    of any facility of any national securities exchange:
22          A.     employing any device, scheme or artifice to defraud;
23          B.     making any untrue statement of a material fact or omitting to state a
24                 material fact necessary in order to make the statements made, in the light
25                 of the circumstances under which they were made, not misleading; or
26          C.     engaging in any act, practice, or course of business which operates or
27                 would operate as a fraud or deceit upon any person;
28

                                                  3
     Case 5:20-cv-01056-PA-SHK Document 26 Filed 06/04/20 Page 5 of 10 Page ID #:851




 1    in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
 2    thereunder, 17 C.F.R. § 240.10b-5.
 3          IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil
 4    Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
 5    actual notice of this Preliminary Injunction by personal service or otherwise: (a)
 6    Defendants’ officers, agents, servants, employees, and attorneys; and (b) other
 7    persons in active concert or participation with any of the Defendants or with anyone
 8    described in (a).
 9                                               IV.
10          IT IS FURTHER ORDERED that Defendants Smith, Northstar, Planning
11    Services, and eGate, and their officers, agents, servants, employees, attorneys,
12    subsidiaries and affiliates, and those persons in active concert or participation with
13    any of them, who receive actual notice of this Preliminary Injunction, by personal
14    service or otherwise, and each of them, be and hereby are preliminarily enjoined from
15          A.     employing any device, scheme or artifice to defraud any client or
16                 prospective client; and
17          B.     engaging in any transaction, practice, or course of business which
18                 operates or would operate as a fraud or deceit upon any client or
19                 prospective client;
20    in violation of Sections 206(1) and (2) of the Advisers Act, 15 U.S.C. §§ 80b-6(1) &
21    80b-6(2).
22          IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil
23    Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
24    actual notice of this Preliminary Injunction by personal service or otherwise: (a)
25    Defendants’ officers, agents, servants, employees, and attorneys; and (b) other
26    persons in active concert or participation with any of the Defendants or with anyone
27    described in (a).
28

                                                  4
     Case 5:20-cv-01056-PA-SHK Document 26 Filed 06/04/20 Page 6 of 10 Page ID #:852




 1                                                V.
 2          IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
 3    Defendants Smith, Northstar, Planning Services, and eGate, and their officers, agents,
 4    servants, employees, attorneys, subsidiaries and affiliate, and those persons in active
 5    concert with them, who receive actual notice of this Preliminary Injunction, by
 6    personal service or otherwise, and each of them, be and hereby are preliminarily
 7    enjoined from, directly or indirectly, transferring, assigning, selling, hypothecating,
 8    changing, wasting, dissipating, converting, concealing, encumbering, or otherwise
 9    disposing of, in any manner, any funds, assets, securities, claims or other real or
10    personal property, including any notes or deeds of trust or other interest in real
11    property, wherever located, of any one of the Defendants, or their subsidiaries or
12    affiliates, owned by, controlled by, managed by or in the possession or custody of any
13    of them and from transferring, encumbering dissipating, incurring charges or cash
14    advances on any debit or credit card of the credit arrangement of any one of the
15    Defendants, or their subsidiaries and affiliates.
16                                               VI.
17          IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
18    the asset freeze previously ordered by this Court in the OSC shall continue on all
19    monies and assets (with an allowance for necessary and reasonable living expenses to
20    be granted only upon good cause shown by application to the Court with notice to
21    and an opportunity for the SEC to be heard) in all accounts at any bank, financial
22    institution or brokerage firm, or third-payment payment processor, all certificates of
23    deposit, and other funds or assets, held in the name of, for the benefit of, or over
24    which account authority is held by Defendants, including but not limited to the
25    accounts listed below:
26
27
28

                                                  5
     Case 5:20-cv-01056-PA-SHK Document 26 Filed 06/04/20 Page 7 of 10 Page ID #:853




 1      BANK NAME                 ACCOUNT NAME                         ACCOUNT NO.
 2      BBVA USA                  Northstar Communications LLC         2525787020
 3      BBVA USA                  Planning Services, Inc.              2525787012
 4      Bank of America           Joylynn and Paul Smith               xxxxxxxx6656
 5
        Charles Schwab            Northstar Communications LLC         6144-7268
 6
        TD Ameritrade             Paul H. Smith                        xxx-xx0415
 7
        TD Ameritrade             Northstar Communications LLC         425-851749
 8
        TD Ameritrade             Paul H Smith Sr Trustee Fbo          xxx-xx6179
 9                                Northstar Communications Llc
                                  Pft Sharing
10
        Interactive Brokers       eGate, LLC                           F1428528
11
        Provident Bank            eGate, LLC                           3924362
12
        Provident Bank            Paul H. Smith Sr. OR Joylynn         xxx7873
13                                Smith
14      Provident Bank            Northstar Communications LLC         3457380
15      Provident Bank            Planning Services, Inc.              3457330
16      Provident Bank            Paul H. Smith Sr. OR Joylynn         xxx7406
                                  Smith
17
        Provident Bank            Paul H. Smith Sr. OR Joylynn         xxx7430
18                                Smith
19      C3bank                    Planning Services, Inc.              2533847
20      Wells Fargo Bank          Paul Smith                           xx5594
21
22          Any bank, financial institution or brokerage firm, or third-party payment
23    processor holding such monies and assets described above shall hold and retain
24    within their control and prohibit the withdrawal, removal, transfer or other disposal of
25    any such funds or other assets except as otherwise ordered by this Court.
26                                             VII.
27          IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
28    each of the Defendants Smith, Northstar, Planning Services, and eGate, and their

                                                  6
     Case 5:20-cv-01056-PA-SHK Document 26 Filed 06/04/20 Page 8 of 10 Page ID #:854




 1    officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and those
 2    persons in active concert or participation with any of them, who receive actual notice
 3    of this Preliminary Injunction, by personal service or otherwise, and each of them, be
 4    and hereby are preliminarily enjoined from, directly or indirectly: destroying,
 5    mutilating, concealing, transferring, altering, or otherwise disposing of, in any
 6    manner, any documents, which includes all books, records, computer programs,
 7    computer files, computer printouts, contracts, emails, correspondence, memoranda,
 8    brochures, or any other documents of any kind in their possession, custody or control,
 9    however created, produced, or stored (manually, mechanically, electronically, or
10    otherwise), pertaining in any manner to Defendants Smith, Northstar, Planning
11    Services, and eGate.
12                                              VIII.
13          IT IS FURTHER ORDERED that the appointment of Krista L. Freitag of E3
14    Realty Advisors, Inc. as temporary receiver of Defendants Northstar, Planning
15    Services, and eGate, and their subsidiaries and affiliates is extended by one week
16    from the date of this order. Freitag shall submit to the Court, no later than 12:00 pm
17    on June 8, 2020, a proposal for winding down defendants Northstar, Planning
18    Services, and eGate, as well as assisting investors in transitioning their eGate
19    accounts. All other requested relief concerning the proposed permanent receiver’s
20    powers and authority is hereby denied without prejudice.
21                                               IX.
22          IT IS FURTHER ORDERED that Defendants Smith, Northstar, Planning
23    Services, and eGate, and their subsidiaries and affiliates, including all of the other
24    entities in receivership, and their officers, agents, servants, employees and attorneys,
25    and any other persons who are in custody, possession or control of any assets,
26    collateral, books, records, papers or other property of or managed by any of the
27    entities in receivership, shall forthwith give access to and control of such property to
28    the temporary receiver.

                                                  7
     Case 5:20-cv-01056-PA-SHK Document 26 Filed 06/04/20 Page 9 of 10 Page ID #:855




 1                                                X.
 2          IT IS FURTHER ORDERED that no officer, agent, servant, employee or
 3    attorney of Defendants Smith, Northstar, Planning Services, and eGate shall take any
 4    action or purport to take any action, in the name of or on behalf of Defendants
 5    Northstar, Planning Services, and eGate without the written consent of the temporary
 6    receiver or order of this Court.
 7                                                XI.
 8          IT IS FURTHER ORDERED that Defendants Smith, Northstar, Planning
 9    Services, and eGate, and their subsidiaries, affiliates, officers, agents, servants,
10    employees and attorneys, shall cooperate with and assist the temporary receiver and
11    shall take no action, directly or indirectly, to hinder, obstruct, or otherwise interfere
12    with the temporary receiver or her attorneys, accountants, employees or agents, in the
13    conduct of the temporary receiver’s duties or to interfere in any manner, directly or
14    indirectly, with the custody, possession, management, or control by the temporary
15    receiver of the funds, assets, collateral, premises, and choses in action described
16    above.
17                                               XII.
18          IT IS FURTHER ORDERED that Defendants Northstar, Planning Services,
19    and eGate and their subsidiaries and affiliates, shall pay the costs, fees and expenses
20    of the temporary receiver incurred in connection with the performance of her duties
21    described in Temporary Restraining Order, including the costs and expenses of those
22    persons who may be engaged or employed by the temporary receiver to assist her in
23    carrying out her duties and obligations. All applications for costs, fees, and expenses
24    for services rendered in connection with the receivership other than routine and
25    necessary business expenses in conducting the receivership, such as salaries, rent, and
26    any and all other reasonable operating expenses, shall be made by application setting
27    forth in reasonable detail the nature of the services and shall be heard by the Court.
28    THE COURT WILL ONLY AUTHORIZE THE RECEIVER’S COSTS, FEES,

                                                   8
     Case 5:20-cv-01056-PA-SHK Document 26 Filed 06/04/20 Page 10 of 10 Page ID #:856




 1     AND EXPENSES THAT THE COURT DEEMS REASONABLE AND
 2     NECESSARY.
 3                                               XIII.
 4           IT IS FURTHER ORDERED that no bond shall be required in connection with
 5     the appointment of the temporary receiver. Except for an act of gross negligence, the
 6     temporary receiver shall not be liable for any loss or damage incurred by any of the
 7     defendants, their officers, agents, servants, employees and attorneys or any other
 8     person, by reason of any act performed or omitted to be performed by the temporary
 9     receiver in connection with the discharge of her duties and responsibilities.
10                                               XIV.
11           IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
12     action for the purpose of implementing and carrying out the terms of all orders and
13     decrees which may be entered herein and to entertain any suitable application or
14     motion for additional relief within the jurisdiction of this Court.
15           IT IS SO ORDERED.
16
17     Dated: June 4, 2020                             ________________________________
                                                       PERCY ANDERSON
18                                                     UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                   9
